UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-24418-CIV-MORENO
WAVERLY WILLIAMS, JR.,

Plaintiff,

VS.

KENNETH DILLARD and TANEITHA
WILLIAMS,

Defendants.
/

 

ORDER DENYING MOTION TO EXTEND SERVICE DEADLINE,
ORDER DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO SERVE,
AND ORDER DENYING AS MOOT MOTION FOR SUBSTITUTED SERVICE

THIS CAUSE came before the Court upon the Plaintiffs Response to Order to
Show Cause (D.E. 8) and Motion to Extend Deadline for Service of Process and for Substituted
Service (D.E. 9), both filed on January 22, 2020.

THE COURT has considered the pertinent portions of the record, the last recorded date of
various proceedings, and is otherwise fully advised in the premises.

The Plaintiff filed the Complaint on October 25, 2019, and thus was required to serve the
Defendants with the Summons and the Complaint no later than January 23, 2020. (See D.E. 1.)
As of January 7, 2020, the Plaintiff had not returned proof of service on any of the Defendants and
so the Court issued an Order to Show Cause why the Summons and the Complaint had not been
served in compliance with Federal Rule of Civil Procedure 4(m). (See D.E. 7.)

The Plaintiff's Response to the Order to Show Cause explains that the process server made

repeated unsuccessful attempts to serve the Defendants at their respective home police station, and

also asserts that the Miami-Dade Police Department thwarted service of the Defendants.

 
(See D.E. 8 at 1.) The Response indicates that the process server attempted to serve the Defendants
on November 2, November 6, and November 9 of 2019. See id. at 2. The Response further asserts
that the process server was given the “runaround” concerning the days and times the Defendants
work, the best time to likely make contact with the Defendants, and whether the Defendants would
follow-up with them to coordinate service. Jd. Finally, the Response states that the Plaintiff's
counsel contacted a county attorney, Rachel Walters, to assist with coordinating service; but to no
avail. Id.

The same day of the Response, the Plaintiff filed a Motion to Extend Deadline for Service
of Process and for Substituted Service. (D.E. 9.) The Motion repeats the assertions in the
Response and then asks the Court to extend the deadline to perfect service by 45 days. Id. at 5.
The Motion also asks the Court to “compel Miami-Dade County to provide Plaintiff’s counsel
with the Defendants’ address, social security number, date of birth and telephone number so that
Plaintiff's counsel can make contact with and serve the Defendants.” Jd. at 2.

Under Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90 days
after the complaint is filed, the court--on motion or on its own after notice to the plaintiff--must
dismiss the action without prejudice against that defendant.” Fed. R. Civ. P. 4(m). The Court
must “extend the time for service for an appropriate period” “if the plaintiff shows good cause for
the failure” to serve. Jd. Good cause for failure to serve within 90 days exists “only when some
outside factor such as reliance on faulty advice, rather than inadvertence or negligence, prevented
service.” Hart v. Zimmerman Holdings Grp., Inc., 313 F.R.D. 671, 672 (S.D. Fla. 2016) (quoting
Lepone—Dempsey v. Carrol Cty. Comm’rs, 476 F.3d 1277, 1281 (11th Cir. 2007)).

Here, the Plaintiff asks the Court to extend the service deadline for good cause because the

Plaintiff believes the Defendants are purposefully evading service with the assistance of the

 
Miami-Dade Police Department. Although the Plaintiff attempted to serve the Defendants a total
of three times (see D.E.8 at 2; D.E.9 at 2), the Plaintiff has not attempted service
since November 9, 2019—almost 60 days before the show cause order issued on January 7, 2020.
Furthermore, the Plaintiff has not attempt service since the show cause order issued. Despite the
claim that the Defendants are evading service, the Plaintiff does not submit any supporting facts
through an affidavit, nor does the Plaintiff provide any further explanation regarding his efforts to
perfect service or to learn information necessary to perfect service. On these facts, the Court does
not find good cause to extend the service deadline. It is accordingly

ADJUDGED that the Motion to Extend Deadline for Service of Process (D.E. 9) is
DENIED, and the case is DISMISSED WITHOUT PREJUDICE for failure to timely serve the
Summons and the Complaint in compliance with Rule 4(m). Because the dismissal is without
prejudice, the Plaintiff can refile his Complaint when he is ready to perfect service. Furthermore,
the Motion for Substituted Service is DENIED AS MOOT. The Clerk of Court shall mark this
case CLOSED.

a
DONE AND ORDERED in Chambers at Miami, Florida, this? of January 2020.

  
   

Zg

Af f-4 i” “
C0 A. MORENO
Copies furnished to:

Counsel of Record

 
